        Case 1:20-mc-00387-JGK-KHP Document 46 Filed 03/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                                3/22/2021
MOHD NAJIB BIN ABD RAZAK,

                                                Petitioner,           1:20-mc-00387 (JGK) (KHP)

                             -against-                                           ORDER


TIMOTHY LEISSNER and THE GOLDMAN
SACHS GROUP, INC.,


                                                Respondents.

-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge:

         On March 14, 2021 Petitioner Razak filed a letter on ECF informing this court about a

pending criminal case in the Eastern District of New York (the “EDNY Action”). Specifically, the

letter highlighted a separate letter filed in the EDNY Action that purportedly bears on the

petition seeking certain discovery before this Court. Then, on March 19, 2021, the government

filed its response, which essentially asserts that the letter filed in the EDNY Action is marginally

relevant, if at all relevant, to the petition pending before the undersigned. As part of its

response, the government also requested that this Court issue an order permitting the

government to disclose ex parte filings from this case to the Hon. Margo K. Brodie, the

presiding Judge in the EDNY Action, so that Judge Brodie might consider the arguments

asserted in those briefs. The Court sees no issue with permitting the government to provide

Judge Brodie with the unredacted briefs filed in this case. Indeed, the Court finds that

disclosing these briefs may promote judicial efficiency and could aid Judge Brodie in making
      Case 1:20-mc-00387-JGK-KHP Document 46 Filed 03/22/21 Page 2 of 2




certain determinations in the EDNY Action. Accordingly, the government is hereby permitted to

disclose to Judge Brodie, in camera and ex parte, its unredacted filings made in support of its

motion to intervene and for a stay in this case.



               SO ORDERED.

DATED:         New York, New York
               March 22, 2021

                                                       ______________________________
                                                       KATHARINE H. PARKER
                                                       United States Magistrate Judge




                                                   2
